PER CURIAM:
Charles Davis Burrell appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint and entering a pre-filing injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Burrell v. Jackson, No. CA-03-198-3 (E.D. Ya. filed Apr. 21, 2003 & entered Apr. 22, 2003; May 9, 2003). We deny Burrell’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED